 

BjG| BRUNO GERBINO

 

 

 

 

 

1
S |A}|SORIANO & AITKEN 445 Broad Hoo Road
TrustTep ADVICE. INNOVATIVE SOLUTIONS, Melville, New York 11747

P: 631.390.0010
F: 631.393.5497

SHAUN MALONE
SENIOR ASSOCIATE www. beslaw-ny.com

SMALONE@BGSLAW-NY.COM
Ext. 110
ADMITTED IN NY

March 16, 2020
Via ECF
Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Roberta Ludwig v. Marianne Tasker
Docket No.: 2:19-CV-03870 (RRM) (RLM)
BG&S File No.: HO180-3020

Dear Judge Mann:

This action is a premises liability case in which the plaintiff, Roberta Ludwig, alleges to have
fallen and been injured as a result of an alleged defective condition existing upon real property owned
by the defendant, Marianne Tasker, Our law firm represents the defendant homeowners. We submit
this letter motion in support of the defendants’ request, with the consent of plaintiffs counsel, for an
extension of the case deadlines. The Defendants’ also request leave to file a motion for a default
judgment against the third-party defendant, William Ludwig.

Your Honor entered a Case Management Order on September 26, 2019. See ECF Docket # 10.
The initial deadline for the parties to complete fact discovery was March 26, 2020. However, you
extended all case deadlines by four weeks by an Order entered on January 16, 2020. See ECF Docket
#15. Thus, the fact discovery deadline is currently April 23, 2020. The reason for that extension was
that plaintiff filed an amended complaint and the defendants filed a third-party complaint against
plaintiff's husband, the lessee of the subject property.

I have attempted to schedule the plaintiffs deposition as well as an examination by a physician
of our choosing, to serve as our expert witness in the case. Knowing that the plaintiff resides in Florida,
I attempted to schedule these events by contacting plaintiff's counsel, Howard Balsam, to offer to allow
his client to provide dates on which she can be in New York. Counsel’s response has been, essentially,
that due to the Coronavirus outbreak he does not know when the plaintiff will be able to travel to New

York for her deposition and an IME (which obviously should be scheduled for consecutive days, for
plaintiffs convenience).

 

445 Broad Hollow Read 70 Hilltop Road 13 East Mohawk Street
Suite 420 Suite 1005 Suite 200
Melville, New York 11747 Ramsey, New Jersey 07446 Buffalo, New York 14203

P: 631.390.0010°F: 631.393.5497 P: 201.995, 1394/F; 201.995.1398 P; 631,390,001 0/F: 631.393.5497
Page 2 - March 16, 2020

In the interests of our clients ensuring that discovery will be completed within the case schedule,
the parties respectfully request that the court issue an order extending the discovery schedule in the event
that plaintiff is unable to travel to New York during the next month or so. We note that some lead time
is required to schedule a deposition and to schedule a physician to perform a physical examination.

The defendants also request leave to file a motion for a default judgment against the third-party
defendant, William Ludwig. Mr. Ludwig was served with the third-party complaint on January 24, 2020.
See Declaration of Service, Docket Entry # 22. Service was made via plaintiff's counsel, Howard
Balsam, who acknowledged in writing to this office that Mr. Ludwig had authorized him to accept
service on Mr. Ludwig’s behalf (although counsel advised that his acceptance of service of the pleading
did not mean that he would necessarily be able to represent Mr. Ludwig in the case). I have inquired of
counselor Balsam regarding Mr. Ludwig’s intention of answering the third-party complaint, to which I
was advised that counsel does not have that information because he does not represent Mr. Ludwig.

In light of these circumstances, we apparently have no choice but to move for a default judgment
against the third-party defendant, William Ludwig, in order to protect our clients’ interests. The
judgment would be for contribution and indemnity as to any damages awarded to the plaintiff against
our clients, the defendants.

On a final status note, the plaintiffs amended complaint adding David Tasker as a defendant was
timely answered by our office on behalf of both defendants.

For the foregoing reasons, defendants, Marianne Tasker and David Tasker, respectfully request
that the Court grant their motion to compel discovery (or extend the fact discovery deadline) and grant
the defendants leave to file a motion for a default judgment against the third-party defendant, William
Ludwig. I would welcome a telephone conference with Your Honor to discuss these issues, if you are
inclined to schedule one.

We appreciate Your Honor’s time and attention in considering these requests.

Very tryly yours...

Shaun M. Malone

 
   

aA

   

BRUNO
GERBINO
2; SORIANO"

se
ill

  
